

114 S2181 PCS: Default Prevention Act
U.S. Senate
2015-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 273114th CONGRESS1st SessionS. 2181IN THE SENATE OF THE UNITED STATESOctober 19, 2015Mr. Paul introduced the following bill; which was read the first timeOctober 20, 2015Read the second time and placed on the calendarA BILLTo provide guidance and priorities for Federal Government obligations in the event that the debt
			 limit is reached.
	
		1.Short
 titleThis Act may be cited as the Default Prevention Act.
		2.Prioritizing
 obligationsIn the event that the debt of the Government of the United States reaches the statutory limit under section 3101 of title 31, United States Code, the following expenditures shall be granted priority over all other obligations incurred by the Government of the United States:
 (1)The authority of the Department of Treasury provided in section 3123 of title 31, United States Code, to pay with legal tender the principal and interest on debt held by the public.
 (2)The full payment of compensation, allowances, and benefits for members of the Armed Forces on active duty.
 (3)The authority of the Commissioner of Social Security to pay monthly old-age survivors’ and disability insurance benefits under title II of the Social Security Act.
 (4)The authority of the Secretary of Health and Human Services to make payments for items and services furnished to beneficiaries under the Medicare program under title XVIII of the Social Security Act and related provisions.October 20, 2015Read the second time and placed on the calendar